DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/20/2022 have been fully considered but they are not persuasive. Applicant argues that actuator (element 302) is not coupled to the locking portion (element 304).  Examiner disagrees, paragraph 29 states “leaf spring 302 can be positioned within anchor body 104 to apply a force to bias the bars together, either by directly contacting the lower bar 304 or by contact a housing element that contains the pins” emphasis added.  Thus, the actuator 302 is coupled to the locking portion 304.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Garvin et al. (Pub. No.: US 2019/0343633).
Garvin et al. (hereinafter, Garvin) discloses a device for adjusting tension of an artificial chordae tendineae 22 (abstract), the device comprising: an anchor 100 engageable with a papillary muscle or heart wall (e.g., fig. 1E), the anchor including: a body portion 104, 63SUBSTITUTE SPECIFICATIONAttorney Docket No. 8150.0591 a locking portion 304 engageable with the artificial chordae tendineae 22 and configured to allow movement of the artificial chordae tendineae in a first direction while preventing movement of the artificial chordae tendineae in a second direction opposite the first direction (e.g., para. 29); and an actuator 302 coupled to the locking portion (e.g., para. 29), the actuator for selectively releasing the locking portion to enable selective movement of the artificial chordae tendineae in the second direction (para. 29).  
For claim 10, the actuator is considered the combination of leaf spring 302 with catheter 30, because the catheter actuates the leaf spring (para. 29). Catheter 30 extending proximally to a user (e.g., fig. 11), so that the user can activate the actuator to release the locking portion by applying a force to the actuator (para. 29).
For claim 11, the locking portion 304 locks to prevent the artificial chordae tendineae from moving in the second direction when the artificial chordae tendineae applies a force to the locking portion in the second direction (para. 29).  
For claim 12, the locking portion comprises a ball or roller (bar 304) for pressing the artificial chordae tendineae between the ball or roller 304 and a surface of the locking portion (aperture 205, best seen in fig. 3A, 3B) to prevent the artificial chordae tendineae from moving in the second direction (para. 29).  
For claim 13, the actuator 302 is coupled to the ball or roller 304 (via the housing 300) to move the ball or roller away from the artificial chordae tendineae to enable the artificial chordae tendineae to move in the second direction (para. 29).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Garvin et al. (Pub. No.: US 2019/0343633) in view of Reich et al. (Pub. No.: US 2015/0297212). 
Garvin et al. (hereinafter, Garvin) discloses a system for adjusting tension in an artificial chordae tendineae (abstract), the system comprising: an artificial chordae tendineae 22 coupleable between a clip (the chord is fully capable of being coupled to a clip) and an anchor 100; the clip engageable with a leaflet of a heart valve (not disclosed); and the anchor engageable with a papillary muscle or heart wall (e.g., fig. 1D), the anchor including: a body portion 104, a locking portion 304 engageable with the artificial chordae tendineae 22 and configured to allow movement of the artificial chordae tendineae in a first direction while preventing movement of the artificial chordae tendineae in a second direction opposite the first direction (e.g., para. 27, 29); and an actuator 302 coupled to the locking portion (para. 29), the actuator for selectively releasing the locking portion to enable selective movement of the artificial chordae tendineae in the second direction (para. 29).  
As noted above, Garvin lacks a clip engageable with a leaflet of a heart valve, and instead appears to pierce the leaflet directly with the suture.  Reich et al. (hereinafter, Reich) teaches an alternative prosthetic chordae system including clip 72 to engage the native leaflet. This desirably increases the surface area of the connection between the artificial chordae and the leaflet, preventing leaflet tearing and prosthetic failure.  Thus, it would have been obvious to have modified the Garvin et al. system to include a leaflet clip as taught by Reich for the purpose of distributing strain on the leaflet surface.  This modification would have occurred using known methods and would have yielded predictable results. 
For claim 2, the anchor 100 further comprising a housing 300, the body portion 104, the locking portion 304, and the actuator 302 disposed in or on the housing (e.g., fig. 4B, 4C). 
For claim 3, the actuator is considered the combination of leaf spring 302 with catheter 30, because the catheter actuates the leaf spring (para. 29). Catheter 30 extending proximally to a user (e.g., fig. 11), so that the user can activate the actuator to release the locking portion by applying a force to the actuator (para. 29). 
For claim 4, the locking portion 304 locks to prevent the artificial chordae tendineae from moving in the second direction when the artificial chordae tendineae applies a force to the locking portion in the second direction (para. 29).  
For claim 5, the locking portion comprises a ball or roller (bar 304) for pressing the artificial chordae tendineae between the ball or roller 304 and a surface of the locking portion (aperture 205, best seen in fig. 3A, 3B) to prevent the artificial chordae tendineae from moving in the second direction (para. 29).  
For claim 6, the actuator 302 is coupled to the ball or roller 304 (via the housing 300) to move the ball or roller away from the artificial chordae tendineae to enable the artificial chordae tendineae to move in the second direction (para. 29).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243. The examiner can normally be reached Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBA GANESAN/Primary Examiner, Art Unit 3774